Citation Nr: 0720713	
Decision Date: 07/11/07    Archive Date: 07/25/07

DOCKET NO.  05-10 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for chondromalacia of the 
left knee, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1991 through 
December 1999.

This matter is before the Board of Veterans Appeals (Board) 
on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

This case was remanded for additional development by a June 
2006 Board decision.  The requested development has since 
been completed.


FINDING OF FACT

A disability of chondromalacia of the left knee manifests 
with complaints of painful, instability which is at most 
slight, and x-ray evidence of arthritis.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent based 
on instability of the left knee have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5257 (2006).

2.  The criteria for a separate rating based on arthritis of 
the left knee with painful motion have been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5003 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in July 2006 and October 2006.  Those letters notified 
the veteran of VA's responsibilities in obtaining information 
to assist the veteran in completing his claim, identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claim, and requested that the veteran send 
in evidence in his possession that would support his claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 20 
Vet. App. 537 (2006)).

While the notice letter adequately notified the veteran 
pertaining to the claim for an increased rating, there was no 
mention in the letter as it pertained to the criteria for an 
assignment of an effective date based on a grant of an 
increased rating.  In the discussion below, the Board has 
granted an increased separate 10 percent rating for the 
service-connected knee disability.  The agency of original 
jurisdiction will be responsible for addressing any VCAA 
notice defect with respect to the effective date element when 
effectuating the award.  Therefore, the Board finds that the 
veteran has not been prejudiced in the Board's favorable 
adjudication of his appeal.  

The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Specifically, VA has 
associated with the claims folder the veteran's service 
medical records, treatment records, as well as VA examination 
reports.  The veteran has not identified any additional 
evidence pertinent to his claim, not already of record and 
there are no additional records to obtain.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Accordingly, the Board will 
address the merits of this claim. 




Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The veteran is presumed to be seeking the maximum 
benefit allowed by law and regulation.  AB v. Brown, 6 Vet. 
App. 35, (1993).  

The Board notes that, when evaluating musculoskeletal 
disabilities, the VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. § 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59.

Diagnostic code 5257, impairment of the knee, with recurrent 
subluxation or lateral instability, provides a 10 percent 
rating when slight, a 20 percent rating when moderate, and a 
30 percent rating when severe.

Standard motion of a knee is from 0 degrees extension to 140 
degrees flexion.  38 C.F.R. § 4.71, Plate II.  A 0 percent 
rating is warranted for limitation of leg flexion when it is 
limited to 60 degrees, a 10 percent rating is warranted when 
it is limited to 45 degrees, and a 20 percent rating is 
warranted when it is limited to 30 degrees. 38 C.F.R. § 
4.71a, Diagnostic Code 5260.  A 0 percent rating is warranted 
when leg extension is limited to 5 degrees, a 10 percent 
rating is warranted when it is limited to 10 degrees, and a 
20 percent rating is warranted when it is limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  Separate 
ratings under Diagnostic Code 5260 (leg, limitation of 
flexion) and Diagnostic Code 5261 (leg, limitation of 
extension) codified at 38 C.F.R. § 4.71a, may be assigned for 
disability of the same joint.  See VAOPGCPREC 9-2004.

VA's Office of General Counsel (GC) has determined that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  See 
VAOPGCPREC 23-97 (Multiple Ratings for Knee Disability).  The 
General Counsel thereafter concluded that for a knee 
disability rated under Diagnostic Code 5257 to warrant a 
separate rating for arthritis based on x-ray findings and 
limitation of motion, limitation of motion under Diagnostic 
Code 5260 or Diagnostic Code 5261 need not be compensable but 
must at least meet the criteria for a zero-percent rating.  
In addition, a separate rating for arthritis could also be 
based on x-ray findings and painful motion under 38 C.F.R. § 
4.59 (2006).  See VAOPGCPREC 9-98 (Multiple Ratings for 
Musculoskeletal Disability and Applicability of 38 C.F.R. §§ 
4.40, 4.45 and 4.59).  The Board is bound by this precedent 
opinion.  See 38 U.S.C.A. § 7104(c) (West 2002).

The veteran is currently in receipt of a 10 percent 
disability rating for service-connected chondromalacia of the 
left knee.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2006).  He contends that he is entitled to a higher 
evaluation and complains of increased pain, swelling, 
stiffness, weakness, occasional locking and giving way.  The 
Board finds this disability is appropriately rated under the 
criteria for other knee impairment (Diagnostic Code 5257).  
See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that 
the Board's choice of diagnostic code should be upheld so 
long as it is supported by explanation and evidence).

The evidence consists of VA outpatient treatment records 
(dated from July 2004 to November 2005) and VA examinations 
in October 2004 and February 2007.  VA outpatient treatment 
records include a July 2004 record that reflects the veteran 
reported both of his knees were becoming increasingly more 
painful and he had some difficulty sleeping as a result.  The 
veteran noted that his knees became swollen and painful with 
prolonged outdoor activities, with the left knee being more 
problematic than the right.  A clinical evaluation revealed 
slight crepitus in the bilateral knees; however he was able 
to do deep knee bends and displayed a full range of motion.  
Neither knee was tender to palpation.  

Another VA outpatient treatment record dated in August 2004, 
shows the veteran denied that his left knee locked or gave 
way.  He was observed to walk with a normal gait.  His left 
knee showed no significant abnormality of color, deformity, 
or swelling.  There was a suggestion of some atrophy of the 
vastus medialis.  Palpation of the left knee caused no 
abnormal temperature.  Left knee range of motion included 
extension to 0 degrees and flexion to 135 degrees.  There was 
slight give with varus valgus.  

In October 2004, the RO afforded the veteran a VA examination 
to ascertain if his left knee disability warranted an 
increased rating.  The veteran reported that his pain rated a 
5 (on a scale of 1 to 10) at rest, increased to a level of 7 
(on a scale of 1 to 10) during cold and damp conditions; but 
receded to a 3 after using an anti-inflammatory medication.  
The pain was worse with extended sitting, with the knee in a 
bent position.  The veteran also reported he was working as a 
correctional officer on a full-time basis and had difficult 
ascending and descending stairs.  He stated that he could 
only walk a half mile before his left knee began to hurt.

Upon physical observation, the veteran was in no acute 
distress.  He walked with a slight limp, favored the right 
side, and used a knee brace for support.  The left knee was 
normal on inspection, with no effusion, heat, or redness 
observed.  There was slight crepitus on flexion and 
extension, and pain with patellar compression test and 
patellar lateral movement.  Pain was also noted with resisted 
knee extension.  The left knee range of motion was 0 to 135 
degrees, with slight pain noted at 135 degrees.  The left 
knee was stable with no laxity toward varus and valgus 
extensor stresses.  The function of the anterior and 
posterior cruciate ligaments was normal.  McMurray test was 
normal.  There was no abnormality in color, deformity, or 
swelling, except for slight atrophy of the quadriceps muscle 
on the medial thigh.  Repetitive movements did not reduce the 
range of motion.  There were no neurological deficits.  The 
examiner noted that the veteran had moderately impaired 
mobility due to left knee pain, but he had been able to 
fulfill the requirements of his job.  The knee caused some 
intermittent insomnia due to pain.

A November 2004 record reflects the veteran's complaint that 
treatment such as home exercises, use of topical analgesics, 
and a knee brace were not helping his bilateral knee pain.  
The veteran indicated then that his left knee would 
occasionally lock up and give out on him.  A MRI taken in 
November 2004 showed Globular type I degenerative change 
signal within the posterior aspect of the medial meniscus.  
The MRI exam was otherwise unremarkable.  X-rays of the left 
knee were normal and revealed no significant bone, soft 
tissue, or joint abnormality.  

The veteran underwent a lateral patella retinacular release 
of his left knee in October 2005.  An initial post-surgery 
outpatient treatment record shows the veteran recovered well.  
Four days post-surgery, the veteran indicated that he was 
having less pain in his knee than prior to surgery.  His 
range of motion was 0 to 100 degrees.  In November 2005, six 
weeks following the surgery, the left knee was still healing 
well, with no signs of inflammation.  The range of motion 
increased to flexion to 120 degrees.  The veteran's muscle 
strength was noted to be excellent.

The veteran underwent a second VA examination in January 2007 
to evaluate the current severity of his left knee disability 
status-post the October 2005 arthroscopic surgery.  The 
examiner reviewed the entire claims file.  He indicated there 
was no history of inflammatory arthritis.  The veteran 
reported current symptoms of pain, stiffness and weakness.  
He also reported having some difficulty with repetitive 
squatting and kneeling, and ascending and descending stairs.  
He stated that he had only missed one day of work in the past 
year due to his left knee disorder and only had about a few 
medical visits for his knee.  The veteran reported that 
flare-ups occurred once a week, at which time his pain 
increased and his limitations decreased.  He denied being 
bedridden or housebound though.  The veteran estimated that 
his overall his functional ability decreased by 50 percent 
during a flare-up and demonstrated the range of motion would 
be 0 degrees of extension, with 65 degrees of flexion.  

Upon observation, the veteran ambulated to the exam room with 
a very slight limp.  His left knee showed no gross abnormal 
color, deformity or swelling.  Some quadriceps atrophy was 
noted.  Palpation did not elicit abnormality of temperature.  
There was slight crepitus but no swelling.  The medial and 
lateral collateral ligaments and the anterior and posterior 
cruciate ligaments were relatively stable, normal.  There was 
minimal give with the medial collateral ligament with valgus 
stress; however it was exactly equal on both the left and 
right side.  There was no evidence of lateral instability or 
subluxation.  The left knee range of motion was 0 degrees 
extension to 135 degrees flexion, with pain from 130 to 135.  
The examiner indicated there were no objective manifestations 
consistent with the DeLuca criteria such as weakened 
movement, excess fatigability or incoordination, during the 
examination.  The examiner noted that x-ray studies dated in 
May 2006 showed minor narrowing of the medial joint and an 
MRI dated in October 2006 showed minimal degenerative changes 
involving the lateral meniscus.

The veteran is currently assigned a 10 percent rating under 
Diagnostic Code 5257, recurrent subluxation and lateral 
instability.  Based upon the evidence above, a disability 
rating in excess of 10 percent is not warranted for the 
veteran's service-connected chondromalacia of the left knee 
based on recurrent subluxation or lateral instability.  The 
objective medical evidence shows at most slight lateral 
instability.  On VA examination in 2007, however, the veteran 
was noted to have no subluxation or lateral instability of 
the left knee.  At no time has the evidence shown any 
moderate recurrent subluxation or lateral instability of the 
left knee.  Accordingly, a 20 percent disability rating is 
not warranted under Diagnostic Code 5257. 

The Board also notes that the evidence does not demonstrate 
that higher or separate ratings are warranted for limited leg 
flexion or extension, including as a result of pain or 
functional loss.  See 38 C.F.R. § Diagnostic Codes 5260 and 
5261 (2006); Deluca v. Brown, 8 Vet. App. 202, 204-07 (1995).  
In this regard it is noted that the normal range of motion 
for a knee joint is from 0 degrees extension to 140 degrees 
flexion.  See 38 C.F.R. § 4.71, Plate II (2006).  

VA medical examinations over the course of this appeal have 
consistently demonstrated the veteran's left knee extension 
was to 0 (zero) degrees, which represents normal extension.  
Likewise, his left knee flexion has consistently been to 135 
degrees (except during period immediately status-post the 
October 2005 surgery), with pain from approximately 130 
degrees.  As indicated earlier, a compensable rating under 
Diagnostic Code 5260 requires flexion limited to 60 degrees.  
A compensable rating under Diagnostic Code 5261 requires 
extension limited to 10 degrees.  Thus, the veteran's ranges 
of motion demonstrated over the appeal period do not warrant 
compensable evaluations.  In addition, at his January 2007 VA 
examination, the veteran demonstrated that his flexion would 
be limited 65 degrees during a flare-up.  This additional 
functional loss due to pain during a flare-up does not 
warrant a compensable rating according to the applicable 
schedular criteria.  

The Board notes that there is X-ray evidence of arthritis 
with painful motion.  Thus, the Board finds that a separate 
10 percent rating is warranted.  38 C.F.R. § 3.59, 4.71, 
Diagnostic Code 5003.  This would entitle the veteran to a 
combined 20 percent rating for his service-connected knee 
disability.

A rating higher than what has been assigned is not warranted 
as no objective findings of ankylosis, or nonunion or 
malunion of the tibia and fibula have been noted throughout 
any of the VA outpatient treatment records and VA 
examinations.  Therefore, none of those diagnostic codes are 
factually applicable in this case.  See Diagnostic Codes 
5256, and 5262; see also Butts v. Brown, 5 Vet. App. 532, 539 
(1993).  

The Board has also contemplated extraschedular evaluation, 
but finds that there has been no showing that the veteran's 
service-connected knee disabilities have resulted in marked 
interference with employment or frequent periods of 
hospitalization, or otherwise rendered impracticable the 
regular schedular standards.  At the January 2007 VA 
examination, the veteran stated that he had only missed one 
day of work in the past year due to his left knee disorder 
and only had about a few medical visits for his knee.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. § 
3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).

In reaching this conclusion, the Board finds that the 
evidence supports a separate 10 percent rating based on 
having arthritis of the knee with painful motion.  The 
preponderance of the evidence, however, is against a rating 
higher than what has been assigned. 


ORDER

An increased separate 10 percent rating for chondromalacia of 
the left knee with arthritis and painful motion is granted.

A rating in excess of 10 percent for chondromalacia of the 
left knee with instability is denied.



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


